                           Case 20-21394-jra     Doc 40     Filed 09/20/20       Page 1 of 1


                                  UNITED STATES BANKRUPTCY COURT
                                            Northern District of Indiana
                                                Hammond Division
In Re: Debtor(s) (name(s) and address)                    )
John Mileusnic                                            )
aka John Louis Mileusnic                                  )
xxx−xx−1703                                               ) Case Number: 20−21394−jra
325 Plum Creek Drive                                      )
Schererville, IN 46375                                    )
                                                          )
                                                          )
                                                          )
                                                          )
                                                          ) Chapter: 7
                                                          )
                                                          )
                                                          )
                                                          )
                                                          )
                                                          )




                                         NOTICE OF DOCKET ENTRY
On September 20, 2020 , the following entry was made on the docket in this case:

         Docket Entry: Hearing held 9/18/20(related document(s)33 Reaffirmation Agreement (pro se) filed
         by John Mileusnic, Capital One Auto Finance, a division of Capital One, N.A.). APPEARANCES:
         Attorney Mouratides on behalf of Trustee and Debtor appears. For reasons explained on the record,
         the Court denied the Motion for Approval of Reaffirmation Agreement. (See separate Order). (kdr)




                                                                        Christopher M. DeToro
                                                                        Clerk, United States Bankruptcy Court
                                                                        5400 Federal Plaza
                                                                        Hammond, Indiana 46320




                                                                                                    Document No. 40 − 33
